Name: 2002/256/EC: Commission Decision of 25 March 2002 rectifying Decision 2000/275/EC on equivalences between certain categories of driving licences (Text with EEA relevance) (notified under document number C(2002) 1175)
 Type: Decision_ENTSCHEID
 Subject Matter: transport policy;  European Union law;  economic geography
 Date Published: 2002-04-04

 Avis juridique important|32002D02562002/256/EC: Commission Decision of 25 March 2002 rectifying Decision 2000/275/EC on equivalences between certain categories of driving licences (Text with EEA relevance) (notified under document number C(2002) 1175) Official Journal L 087 , 04/04/2002 P. 0057 - 0060Commission Decisionof 25 March 2002rectifying Decision 2000/275/EC on equivalences between certain categories of driving licences(notified under document number C(2002) 1175)(Text with EEA relevance)(2002/256/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/439/EEC of 29 July 1991 on driving licences(1), as last amended by Commission Directive 2000/56/EC(2), and in particular Article 1(2) and the first paragraph of Article 10 thereof,Whereas:Errors were made in the Annex to Commission Decision 2000/275/EC(3). That Decision ought therefore to be amended,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 2000/275/EC is hereby rectified as follows, on the pages indicated in brackets:1. in the Description of Model Belgium 1 (p. 3), the words "Generally it is a pink" are replaced by the word "Pink";2. in the Table of equivalences for Model Germany 2 (p. 8), "Corresponding categories" column, third line, the words "less than 25 passenger seats" are replaced by the words "25 passenger seats or fewer";3. in the Table of equivalences for Model Greece 1 (p. 14), "Corresponding categories" column, third line, "B*" is replaced by "B for professional use";4. in the Table of equivalences for Model Spain 1 (p. 15), "Corresponding categories" column, sixth and seventh lines, "C1" and "C1E" are replaced by "C1 (see: 1)" and "C1E (see: 1)" respectively; in the eighth line, "C, CE (see: 1)" is replaced by "C, CE (see: 2)";5. the "Additional information" section of Model Spain 1 (p. 15) is replaced by the following: "Additional information:1. if no restriction to a maximum authorised mass of 7500 kg appears on page 6 of the licence, category C1 includes the right to drive C vehicles. If no such restriction is indicated and the holder is entitled to drive C1E or C2E vehicles, those categories include the right to drive CE vehicles;2. the holder of a C2 licence is additionally entitled to drive DE vehicles if he also holds a D licence;"6. only concerns the French version;7. in the Table of equivalences for Model Austria 3 (p. 29), "Corresponding categories" column, fifth line, "(see: 1)" is replaced by "(see: 2)";8. in the Table of equivalences for Model Austria 4 (p. 30), "Corresponding categories" column, second line, "A1, B" is replaced by "B";9. the section entitled "Models issued in Norway" (pp. 47-50) is replaced by the text appearing in the Annex to this Decision;10. the figure "1." is inserted after "Additional information" for each of the following models:France 1 (OJ L 91, 12.4.2000, p. 16), France 2 (p. 17), France 4 (p. 18), France 5 (p. 19), Portugal 1 (p. 31), Sweden 2 (p. 37), United Kingdom 3 (p. 39), Iceland 1 (p. 44), Iceland 2 (p. 44), Iceland 3 (p. 45), Iceland 4 (p. 45) and Liechtenstein 2 (p. 47).Article 2This Decision is addressed to the Member States.Done at Brussels, 25 March 2002.For the CommissionLoyola de PalacioVice-President(1) OJ L 237, 24.8.1991, p. 1.(2) OJ L 237, 21.9.2000, p. 45.(3) OJ L 91, 12.4.2000, p. 1.ANNEXMODELS ISSUED IN NORWAYGeneral remark for all models: all Norwegian driving licences have preprinted text in "bokmÃ ¥l" or "nynorsk". The two forms of language have equal status. The words "fÃ ¸rerkort" and "Norge" show the text is in "bokmÃ ¥l"; "fÃ ¸rarkort" and "Noreg" indicate the "nynorsk" form.Model Norway 1 (N1)Issued in Norway from 23.4.1967 to 31.3.1979Description: dark green cover, model folded in format A7, six pages. The word "FÃ ¸rerkort" or "FÃ ¸rarkort" is printed on the front cover.Table of equivalences>TABLE>Additional information:this model is valid until the holder's 100th birthday, provided the licence had a period of validity of ten years and was valid on 2 April 1982. National law requires holders driving abroad with this model to carry with them in addition a certified translation or an international permit in accordance with the Vienna Convention on Road Traffic.Model Norway 2 (N2)Issued in Norway from 1.4.1979 to 1.3.1989Description: bright pink paper model encased in clear plastic, two pages. Licences issued after July 1985 carry the date of first issue of any driving licence to the holder ("FÃ ¸rste fÃ ¸rerkort").Table of equivalences>TABLE>Additional information:1. the stamp is on the reverse of the driving licence;2. holders of driving licences of category BE issued prior to 1 April 1979 and subsequently exchanged for an N2 model are additionally entitled to drive vehicles in category A1;3. to maintain the C1 or C1E entitlement, the holder has to exchange his licence for an N4 model when renewing his D or DE entitlement.Model Norway 3 (N3)Issued in Norway from 1.3.1989 to 31.12.1997Description: bright pink and grey paper model encased in clear plastic, two pages.Table of equivalences>TABLE>Additional information:1. the stamp is on the reverse of the driving licence;2. driving licences of category BE first issued prior to 1 April 1979 and since exchanged for an N3 model entitle the holder to drive category A1 in addition;3. categories C1 and C1E were introduced on 1 January 1997;4. the entitlement to drive C1 and C1E may only be maintained if the holder exchanges his licence for an N4 model when renewing his DE, D2 or D2E entitlement;5. categories D1 and D1E were introduced on 1 January 1997 and replaced categories D2 and D2E.Model Norway 4 (N4)Issued in Norway since 1.1.1998Description: Plastic card model in accordance with Annex Ia to Directive 91/439/EEC.Table of equivalences>TABLE>